ORDER
PER CURIAM:
Petitioner seeks a writ of habeas corpus. He is an inmate of the Montana State Prison and states that he is now paroled to detainer or discharge. He contends that because of the delay in lodging a detainer against him by the State of California he has been deprived of his right to a speedy trial. This court, of course, has no knowledge of the reason for the delay.
Prom the petition it would appear that petitioner in the Pall of 1960 entered a plea of guilty to an unspecified charge in the State of California and was sentenced to six months in jail and three years probation. Shortly following his release from *177jail lie left the State of California and went to the State of South Dakota. In February of 1962 he was prosecuted for stealing an automobile and placed in the South Dakota State Prison. Thereafter in the month of September in 1965 he was sentenced to two years in the Montana State Prison on a fraudulent check charge, apparently in Madison County. He was also prosecuted for a like offense in Park County and sentenced to three and one-half years.
It also appears from his petition that on March 3, 1966, he was notified that a detainer had been lodged against him by the California authorities which recited that he was a parole violator and a fugitive from justice in that an order had been entered revoking petitioner’s parole on October 11, 1961.
Petitioner also states that he was brought before the Powell County District Court and advised of his right to test the legality of the warrant issued by the Governor of the State of Montana on a requisition from the Governor of the State of California. Whether he did so or not does not appear.
Upon this sketchy statement of facts petitioner alleges his right to a speedy trial has been denied. We cannot observe wherein any officer or officers of the State of Montana have denied him a speedy trial, the charge pending in the State of California is that of violation of parole and any request for a speedy hearing would have to be directed to the authorities of that state. It was a year and seven months after being notified of the filing of the detainer before petitioner filed this application. He states he was not advised of any right to demand trial or hearing upon his parole revocation but this court knows that the Montana Defender Project operates at the Montana State Prison and an inmate has but to ask for advice as to his rights and it will be furnished to him.
For these reasons, we deem the petition to be without merit and the application for a writ of habeas corpus is denied and this proceeding is dismissed.